Citation Nr: 0107816	
Decision Date: 03/15/01    Archive Date: 03/21/01	

DOCKET NO.  99-06 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to an earlier effective date than 
September 16, 1994 for the award of a 50 percent rating for 
residuals of a gunshot wound to the left groin, with 
residuals of a fracture of the ischium, affecting Muscle 
Group XIX.  

2.  Entitlement to an earlier effective date than May 7, 1969 
for the award of a 20 percent evaluation for residuals of a 
gunshot wound to the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.  

This appeal arises from a claim by the veteran that he is 
entitled to a 50 percent evaluation for the residuals of a 
gunshot wound through the buttocks and groin area prior to 
September 1994.  

In a written statement in June 2000, the veteran withdrew 
appeals for an increased rating for a right hip disability, 
service connection for a left knee disability, and a claim 
for a total rating based on individual unemployability.  


REMAND

In March 1945, the veteran received a through-and-through 
gunshot wound to the left buttock, exiting in the left groin 
area, with a comminuted fracture of the left ischium.  He 
also received a gunshot wound to the left lumbar area.  The 
wounds were debrided, and he had an extensive convalescence 
and rehabilitation.  In October 1945, he received a 
certificate of discharge from service because of these 
injuries. 

In a rating in October 1945, the RO granted service 
connection for cicatricial deformity, left groin, secondary 
to gunshot wound, left buttock, with retained foreign body, 
damage to Muscle Group XIX, assigning a 30 percent 
evaluation, effective from October 19, 1945.  

A Department of Veterans Affairs (VA) examination was 
conducted in September 1948.

In a rating in January 1949, the regional office (RO) 
continued the 30 percent evaluation for cicatrix of the left 
groin and left buttock area, with residuals of a fracture of 
the left ischium affecting Muscle Group XIX, secondary to the 
perforating gunshot wound received in service.  The RO 
granted service connection and assigned separate zero percent 
evaluations for scars involving the left lumbar area, groin 
area, and scalp.

In 1969, the veteran submitted a claim for service connection 
for additional disabilities, and increased ratings for his 
service-connected residuals of a gunshot wound to the buttock 
and groin areas.  

In a rating in August 1969, the RO granted service connection 
for residuals of a gunshot wound to the left lumbar region, 
evaluated as zero percent disabling.  The RO denied the 
veteran's claims for service connection for defective hearing 
and anxiety reaction, and the claim for increased ratings for 
the veteran's service-connected disability of the left groin 
and left buttock area.  The veteran appealed.

In May 1970, the Board denied service connection for 
defective hearing and anxiety reaction.  The Board granted a 
20 percent evaluation for residuals of the gunshot wound of 
the lumbar area.  The Board also assigned a separate 
30 percent evaluation for residuals of the gunshot wound to 
the left groin area and a 20 percent evaluation for residuals 
of the gunshot wound to the left buttock.

Subsequently in a rating in June 1970, pursuant to the Board 
decision, the RO assigned a 30 percent evaluation for 
residuals of the gunshot wound to the left groin with 
fracture of the left ischium affecting Muscle Group XIX, 
effective from October 19, 1945, a 20 percent evaluation for 
residuals of the gunshot wound to the left buttock, effective 
from May 7, 1969, and a 20 percent evaluation for residuals 
of the gunshot wound to the left lumbar region, effective 
from May 7, 1969.  

In 1978, the veteran requested increased ratings for the 
residuals of the gunshot wounds to the groin, buttock, and 
lumbar spine.  A VA examination was conducted, and the RO 
denied increased ratings for these disabilities.  The veteran 
appealed.

In February 1980, the Board denied increased ratings for the 
disabilities of the left groin, left buttock, and lumbar 
area.  

In January 1993, the veteran submitted a claim for increased 
ratings for residuals of the gunshot wound to the left lumbar 
region, left buttock, and left groin area with fracture of 
the left ischium.  In April 1993, the RO denied the claims 
for increased ratings for these disabilities, and the veteran 
did not perfect a timely appeal.

In September 1994, the veteran again requested increased 
ratings for the residuals of the gunshot wounds to the left 
groin, left buttock, and left lumbar area.  

In a rating in March 1995, the RO assigned a 40 percent 
evaluation for residuals of the gunshot wound to the left 
lumbar region, effective from July 18, 1994.  The RO 
continued the ratings for the residuals of the gunshot wounds 
to the left groin and left buttock.  The veteran appealed the 
denial of the increased ratings for the residuals of the 
gunshot wound to the left groin area and left buttock area.

In May 1997, the Board granted a 50 percent evaluation for 
residuals of the gunshot wound to the left groin area with 
fracture of the left ischium, with involvement of Muscle 
Group XIX.  The Board denied a rating in excess of 20 percent 
for residuals of the gunshot wound to the left buttock.  

Pursuant to the Board's decision of May 1997, the RO later in 
May 1997 assigned a 50 percent evaluation for the residuals 
of the gunshot wound to the left groin area, effective from 
September 16, 1994.  

In 1998, the veteran requested a rating of 50 percent for the 
residuals of the gunshot wound to the left groin and left 
buttock area dating to the 1945 rating granting service 
connection for the residuals of the gunshot wound.  He stated 
that there was clear and unmistakable error in all prior 
rating actions before 1994 that did not assign at least a 
50 percent evaluation for the residuals of the gunshot wound 
to the left buttock and left groin area.

Thereafter, the RO denied the claims for any increased rating 
based on clear and unmistakable errors in RO rating actions 
prior to 1994.  The RO indicated that the Board decisions in 
May 1970, February 1980, and May 1997 subsumed all prior RO 
rating determinations, and that all prior rating 
determinations were not subject to attack based on a claim of 
clear and unmistakable error as a matter of law.  The RO 
cited Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998) and 
Dittrich v. West, 163 F. 3d 1349 (Fed. Cir. 1998).  

The two Federal Circuit Court decisions cited by the RO 
provide, in essence, that a claim of clear and unmistakable 
error in a prior rating action, as matter of law, cannot 
stand when such rating action is considered and subsumed in a 
subsequent Board of Veterans' Appeals decision.  If a rating 
action is considered and affirmed by a subsequent Board 
decision, there can be no collateral attack by reason of a 
claim of clear and unmistakable error in such prior rating 
action.

However, the Federal Circuit Court has held in subsequent 
case, Brown v. West, 203 F. 3d 1338 (Fed. Cir. 2000)) that 
where Board decisions did not decide the same claim and did 
not provide a full review of the previous rating action as to 
its merits, the prior rating action was not subsumed by the 
subsequent Board of Veterans' Appeals decision.  A claim of 
clear and unmistakable error in the prior rating action would 
therefore not be barred as a matter of law.

In this case, the rating actions in October 1945, 1948, and 
January 1949, were not reviewed as to the merits in the Board 
decisions of May 1970, February 1980, or May 1997.  The 
rating actions in 1945, 1948, and 1949 were not, as a matter 
of law, subsumed by these Board decisions.  Such rating 
actions in 1945, 1948, and 1949 are subject to a current 
claim of clear and unmistakable error.  

The April 1978 rating denying an increased rating for the 
residuals of the gunshot wounds to the left groin and left 
buttock area were subsumed by the February 1980 Board 
decision denying such claims, and the rating action in April 
1978 is not subject to collateral attack by a claim of clear 
and unmistakable error.  

In April 1993, the regional office again denied the veteran's 
claim for increased ratings for the residuals of the gunshot 
wound to the left groin and left buttock area.  The veteran 
did not timely appeal.  This rating action in April 1993 was 
not reviewed on its merits by the subsequent Board decision 
in May 1997.  The rating action of April 1993 may also be the 
subject of a claim of clear and unmistakable error.

The rating action in March 1995 was subsumed by the Board 
decision in May 1997, and any claim of clear and unmistakable 
error in such rating action cannot stand as a matter of law.  

Consistent with this discussion it is clear that the case 
needs to be remanded so that the veteran's claims for clear 
and unmistakable error in certain rating actions prior to 
1997 may be reviewed by the RO on their merits.  Accordingly, 
the case is hereby REMANDED to the RO for the following 
action:  

The RO should review the veteran's claims 
for an earlier effective date for the 
award of a 50 percent evaluation for 
residuals of gunshot wounds to the left 
groin and left buttock based on claims of 
clear and unmistakable error in rating 
actions in October 1945, November 1948, 
January 1949, and April 1993.  Based on 
these claim of clear and unmistakable 
error, the RO should review the veteran's 
claims for an earlier effective date than 
September 16, 1994 for the award of a 
50 percent rating for residuals of a 
gunshot wound to the left groin, with 
residuals of a fracture of the ischium, 
affecting Muscle Group XIX, and an 
earlier effective date than May 7, 1969 
for the award of a 20 percent evaluation 
for residuals of a gunshot wound to the 
left buttock.  Such review should be 
based on the evidence of record and the 
law existing at the time of such rating 
actions. 

If there is a denial of any of the veteran's claims, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  The supplemental statement of the 
case should provide a review of all of the pertinent evidence 
considered, the pertinent laws and regulations, and the 
reasons and bases for such decisions.  No action is required 
of the veteran unless and until he receives further notice.  
The purpose of this remand is to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in the case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


